OPINION
PER CURIAM.
Appellant was convicted by a jury of the offense of attempted capital murder. On appeal, a panel majority of the Austin Court of Appeals held that a conversation had with a juror by the complaining witness police officer was not so prejudicial as to require reversal of the conviction. Hernandez v. State, 692 S.W.2d 190 (Tex.App.-Austin 1985). We refuse the petition for discretionary review, however, our refusal of appellant’s petition for discretionary review is not to be taken as an approval of the reasoning of the Court of Appeals on this ground of error.
With this understanding, we refuse appellant’s petition for discretionary review.
MILLER, J., not participating.